           Case 3:17-cv-04372-CRB Document 84 Filed 09/18/20 Page 1 of 3




 1   Steve W. Berman (Pro Hac Vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
 3   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 4   Email: steve@hbsslaw.com

 5   Robert B. Carey (Pro Hac Vice)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 6   11 W. Jefferson St., Ste. 100
     Phoenix, AZ 85003
 7   Telephone: (602) 840-5900
     Facsimile: (602) 840-3012
 8   Email: rob@hbsslaw.com

 9   Stuart M. Paynter (SBN 226147)
     THE PAYNTER LAW FIRM, PLLC
10   1200 G Street NW, Suite 800
     Washington, D.C. 20005
11   Telephone: (202) 626-4486
     Facsimile: (866) 734-0622
12   Email: stuart@paynterlaw.com

13   Attorneys for Plaintiffs

14

15                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
16

17 IN RE: VOLKSWAGEN ‘CLEAN DIESEL’                No. 02672-CRB (JSC)
   MARKETING, SALES PRACTICES, AND
18 PRODUCTS LIABILITY LITIGATION

19                                                 DECLARATION OF CELESTE H.G.
                                                   BOYD IN SUPPORT OF PLAINTIFFS’
20                                                 MOTION TO EXCLUDE OPINION OF
                                                   DR. PETER ROSSI RELATED TO
21 This document relates to:                       PROPER CALCULATION OF
                                                   “MARKET PRICE”
22 Nemet, et al. v. Volkswagen Group of America,
   Inc., et al., Case No. 3:17-cv-04372-CRB        Hearing Date: October 30, 2020
23                                                 Time: 10:00 a.m.
                                                   Courtroom: 6
24                                                 The Honorable Charles R. Breyer
25

26

27

28
           Case 3:17-cv-04372-CRB Document 84 Filed 09/18/20 Page 2 of 3




 1   I, Celeste H.G. Boyd, declare:

 2          1. I am an attorney of record for Plaintiffs Adam Schell, Andrew Olson, Angela Matt Architect

 3   Inc., Benjamin Tyler Dunn, Bradley Conner, Brendan Daly, Bryan Sheffield, Catherine Lamenzo,

 4   Darryl Lecours, Derek Winebaugh, Eddie Field, Gisbel De La Cruz, Ingrid Salgado, Jennifer Nemet,

 5   John Kubala, Ken Galluccio, Mark Miller, Melissa St. Croix, Michael Bowman, Michael Skena, Norbert

 6   Kahlert, Stephen Franck, Steven Ferdinand, Steven Rawczak, Sven Hofmann, Thomas Siehl III, and

 7   Tonya Dreher. I am over the age of eighteen and competent to testify and provide the following

 8   information of my own personal knowledge and information received during the regular course of

 9   business.

10          2. Attached hereto are true and correct copies of the following:

11           Exhibit
                                                          Description
              No.
12
                 1      Expert Report of Peter E. Rossi dated March 13, 2020
13
                 2      Excerpts of the Deposition of Peter Rossi, Ph.D. taken July 29, 2020
14
                        Allenby, G. M. et al. (2014), “Economic Valuation of Product Features,”
                 3
15                      Quantitative Marketing and Economics
                        Allenby, G. M. et al. (2014), “Valuation of Patented Product Features,” Journal of
16               4
                        Law and Economics
17                      Allenby, G., N. Hardt, and P. Rossi (2019), “Economic Foundations of Conjoint
                 5      Analysis,” in Handbook of the Economics of Marketing, Volume 1, J. Dube and P.
18                      E. Rossi eds, Amsterdam, Netherlands: Elsevier
19
            I declare under penalty of perjury under the laws of the United States that the foregoing is true
20
     and correct. Executed this 18th day of September, 2020, in Arlington, Virginia.
21

22
                                                   _______________________________
23                                                 Celeste H.G. Boyd
24

25

26

27

28
     DECL. OF CELESTE H.G. BOYD ISO PLTFS’
     MOTION TO EXCLUDE HITT OPINIONS                       -1-
     Case No.: 02672-CRB (JSC)
           Case 3:17-cv-04372-CRB Document 84 Filed 09/18/20 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE
 2          I hereby certify that on September 18, 2020, I electronically transmitted the foregoing
 3   document to the Court Clerk using the ECF System for filing. The Clerk of the Court will transmit a
 4   Notice of Electronic Filing to all ECF registrants.

 5                                                       /s/ Steve W. Berman
                                                  STEVE W. BERMAN
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECL. OF CELESTE H.G. BOYD ISO PLTFS’
     MOTION TO EXCLUDE HITT OPINIONS                       -2-
     Case No.: 02672-CRB (JSC)
